Name: Commission Implementing Regulation (EU) 2016/304 of 2 March 2016 entering a name in the register of traditional specialities guaranteed (Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno (TSG))
 Type: Implementing Regulation
 Subject Matter: consumption;  processed agricultural produce;  marketing;  Europe
 Date Published: nan

 4.3.2016 EN Official Journal of the European Union L 58/28 COMMISSION IMPLEMENTING REGULATION (EU) 2016/304 of 2 March 2016 entering a name in the register of traditional specialities guaranteed (Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 15(1) and Article 52(3)(a) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, the application from Austria to register the names Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno was published in the Official Journal of the European Union (2). (2) On 17 December 2014, the Commission received three notices of opposition from Germany (lodged by Naturland  Verband fÃ ¼r Ã ¶kologischen Landbau e.V., GlÃ ¤eserne Molkerei GmbH and Bauernverband Mecklenburg-Vorpommern e.V.) which contained also the respective reasoned statements of opposition. On 30 December 2014, a notice of opposition was lodged directly to the Commission by the German association VHM (Verband fÃ ¼r handwerkliche Milchverarbeitung im Ã ¶kologischen Landbau e.V.). On 5 January 2015 Germany sent to the Commission another notice of opposition (lodged by Deutsche Heumilchgesellschaft mbH). (3) The opposition procedure based on the notice sent directly to the Commission by VHM was not initiated. According to Article 51(1), second subparagraph, of Regulation (EU) No 1151/2012, natural or legal persons having a legitimate interest, established or resident in a Member State other than that from which the application was submitted, may lodge a notice of opposition with the Member State in which it is established. Therefore, VHM was not allowed to lodge a notice or a statement of opposition directly to the Commission. (4) The opposition procedure based on the notice sent by Germany on 5 January 2015 was not initiated. According to Article 51(1), first subparagraph, of Regulation (EU) No 1151/2012, the lodging of a notice of opposition should be made within three months from the date of publication in the Official Journal of the European Union. The notice of opposition received on 5 January 2015 exceeded this deadline. (5) The Commission examined the three oppositions sent by Germany on 17 December 2014 and found them admissible. By letter of 19 February 2015 it therefore invited the interested parties to engage in appropriate consultations to seek agreement among themselves in accordance with their internal procedures. (6) The opposition based on the notice sent by Germany on 17 December 2014 with reference to the opposition lodged by Naturland  Verband fÃ ¼r Ã ¶kologischen Landbau e.V. was withdrawn. (7) The deadline for consultation was extended for three additional months. (8) Austria and Germany reached an agreement, which was notified to the Commission on 10 August 2015. (9) As it complies with the provisions of Regulation (EU) No 1151/2012 and Union legislation, the content of the agreement concluded between Austria and Germany should be taken into account. (10) Some details in the product specification have been modified. They concern the possibility to separate producer holdings into separate units, the inclusion of auxiliary forms of feed in the 75 % compulsory roughage to be calculated as an annual average, the permission to use green compost for fertilisation and a mitigation of the conditions for the production of moist hay, fermented hay and for the production and storage of silage. (11) These elements do not constitute substantial amendments under Article 51(4) of Regulation (EU) No 1151/2012. Therefore, the modified product specification should not be published for opposition. It should be, however, annexed to this Regulation for due information. (12) The agreement reached by the concerned parties also concludes that a two-year transitional period should be granted to the current producers of products bearing the names Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno in order to let them progressively conform to the product specification. In addition, the products not yet marketed at that date should be allowed to be put on the market until the stocks are exhausted. (13) The Commission considers that the protection of traditional specialities guaranteed should be modulated taking into account the interest of producers and operators who have been lawfully using such names so far. Therefore, taking into account the abovementioned conclusions agreed by the parties and the objectives of Regulation (EU) No 1151/2012, on the basis of Article 15(1) of Regulation (EU) No 1151/2012, applicable by analogy also to traditional specialities guaranteed, a transitional period of two years for the producers to use the names Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno without complying with the product specification, combined with the authorisation to continue, after the two-year period has expired, to put on the market products not complying with the product specification until the stocks are exhausted, should be granted with the view to allowing progressive adaptation to the product specification. Such products should however not be marketed accompanied by the indication traditional speciality guaranteed, the abbreviation TSG nor the associated Union symbol. (14) In the light of the above, the names Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno should be entered in the register of traditional specialities guaranteed. (15) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The names Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno (TSG) are registered. The names in the first paragraph identify a product from Class 1.4 Other products of animal origin (eggs, honey, various dairy products except butter, etc.) set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The consolidated product specification is set out in the Annex to this Regulation. Article 3 The names Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno may be used to designate products not complying with the product specification for Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno for a period of two years from the date of entry into force of this Regulation. When used with reference to products not complying with the product specification such names may not be accompanied by the indication traditional speciality guaranteed, the abbreviation TSG or by the associated Union symbol. After the expiration of the two years period, the producers of Heumilch/Haymilk/Latte fieno/Lait de foin/Leche de heno shall be authorised to continue to put on the market products bearing these names, made prior to the end of such period and not complying with the product specification referred to in Article 2, until the stocks are exhausted. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 340, 30.9.2014, p. 6. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). ANNEX APPLICATION FOR REGISTRATION OF A TSG Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1) HEUMILCH/HAYMILK/LATTE FIENO/LAIT DE FOIN/LECHE DE HENO EC No: AT-TSG-0007-01035  27.8.2012 1. Name and address of the applicant group Name : ARGE Heumilch Ã sterreich Address : Grabenweg 68, 6020 Innsbruck, AUSTRIA Telephone : +43 512345245 E-mail : office@heumilch.at 2. Member state or third country Austria 3. Product specification 3.1. Names to be registered Heumilch (de); Haymilk (en); Latte fieno (it); Lait de foin (fr); Leche de heno (es) 3.2. Whether the name  is specific in itself  expresses the specific character of the agricultural product or foodstuff Haymilk production is the most natural form of milk production. The milk comes from animals on traditional, sustainable dairy farms. The key difference between standard milk and haymilk, and haymilk's traditional character, stems from the fact that as in the earliest form of milk production, animals are not fed fermented fodder. Since the 1960s, and due to mechanisation, the industrialisation of farming has increasingly relied upon the production of silage (fermented fodder), thus reducing fresh-fodder farming. Moreover, regulations forbid the use of animals and feed which are to be identified as genetically modified under prevailing legislation. The feeding procedure is adapted to match seasonal changes: in the green-feeding period, animals are fed fresh grass and foliage and some hay and forms of feed permitted under point 3.6; in the winter period, animals are fed hay, or other forms of feed permitted under point 3.6. 3.3. Whether reservation of the name is sought under Article 13(2) of Regulation (EC) No 509/2006  Registration, with reservation of the name  Registration without reservation of the name 3.4. Type of product Class 1.4 Other products of animal origin 3.5. Description of the agricultural product or foodstuff to which the name under point 3.1 applies Cow's milk in accordance with the applicable legislation. 3.6. Description of the production method of the agricultural product or foodstuff to which the name under point 3.1 applies Haymilk is produced according to traditional production conditions that comply with the Heumilchregulativ (regulations on haymilk production). This form of milk is distinguished by rules forbidding the use of fermented fodder, such as silage, and rules forbidding the use of animals and feed which are to be identified as genetically modified under prevailing legislation. Heumilchregulativ Haymilk is a form of cow's milk extracted from lactating cows, produced by dairy farmers who have undertaken to comply with the following criteria. In order to preserve the traditional production of haymilk, no animals or feed which are to be identified as genetically modified under prevailing legislation may be used. The entire agricultural holding must be managed according to the rules of haymilk production. (a) A holding can however be divided into clearly defined production units, which do not all have to be managed according to these rules. They must be divided according to distinct production sectors. (b) If, pursuant to point (a), not all units of the holding are managed according to the rules of haymilk production, the operator must keep the animals used in haymilk production units separate from the animals used in the other units, and keep appropriate records to show the separation. Permitted types of feed  The animals are mainly fed fresh grass, leguminous plants and foliage during the green-feeding period, and hay in the winter period.  The following are included and permitted as further roughage: green rapeseed, green maize, green rye and fodder beets, as well as hay, lucerne and maize pellets and similar types of feed.  Roughage must make up at least 75 % of the yearly ration of dry feed.  The following cereal crops are also permitted, in their conventional marketed form and in composites with bran, pellets, etc.: wheat, barley, oats, triticale, rye and maize.  The following may also be used as feed: beans, field peas, lupins, oleaginous fruits, and extraction meal or cakes. Forbidden types of feed  The following types of feed are prohibited: silage (fermented fodder), moist hay and fermented hay.  Animals may not be fed by-products from breweries, distilleries, fruit pressing, or other by-products from the food industry, such as wet brewer's grains or wet cuttings. Exception: dry cuttings and molasses as a by-product of sugar manufacturing, and dry protein feed produced during grain processing.  Lactating animals may not be fed any form of wet fodder.  Animals may not be fed products of animal origin (milk, whey, meat-and-bone meal, etc.), except for young cows, which may be fed milk and whey.  Animals may not be fed garden waste, fallen fruit, potatoes or urea. Fertilisation conditions  The use of sewage sludge, sewage sludge products, or compost from municipal treatment plants, with the exception of green compost, is prohibited on all areas agriculturally exploited by the milk supplier.  Milk suppliers must wait at least three weeks after manure spreading before use of land to graze livestock. Use of chemical auxiliary substances  Only the selective use of synthetic chemical pesticides under the expert supervision of agronomic specialists, and the targeting of specific sites in any of the green fodder areas of the dairy farm is permitted.  Permitted fly sprays may be used in dairy stalls only when the lactating cows are absent. Delivery prohibitions  Milk may not be delivered as haymilk within ten days after calving.  When cows that have been fed silage (fermented fodder) are used, there must be a waiting period of least 14 days.  As regards alpine animals on their farms which have been fed silage (fermented fodder), either they must be fed silage-free food for 14 days before they are driven up to alpine pastures, or their milk can be classed as haymilk only once they have spent 14 days on alpine pastures (owned by the haymilk supplier). No silage may be produced or used as feed on the alpine pasture. Prohibition of genetically modified food and feed  In order to preserve the traditional production of haymilk, no animals or feed which are to be identified as genetically modified under prevailing legislation may be used. Other regulations  No silage (fermented fodder) may be produced or stored.  No film-wrapped round bales of any type may be produced or stored.  No moist hay or fermented hay may be produced. 3.7. Specific character of the agricultural product or foodstuff Haymilk is different from standard cow's milk on account of its special production conditions pursuant to point 3.6 of the Heumilchregulativ. Studies by Dr Ginzinger et al. of the Bundesanstalt fÃ ¼r alpenlÃ ¤ndische Milchwirtschaft (Federal Agency for alpine dairy farming) in Rotholz, in 1995 and 2001, showed that 65 % of the silage-milk samples analysed had over 1 000 clostridia spores per litre. Analysis of milk delivered to a large cheese manufacturer showed that 52 % of the samples had over 10 000 clostridia spores per litre. Studies showed that 85 % of the silage-free haymilk samples analysed had less than 200 spores per litre, and 15 % of the samples contained between 200 and 300 spores per litre. Haymilk has a particularly low level of clostridia spores on account of special feeding methods. When hard cheese is manufactured from raw haymilk, there are fewer major problems regarding holes and flavour. As part of the research project on the influence of silage on milk quality, the taste of milk from animals that had and had not been fed on silage was analysed (Ginzinger and Tschager, Bundesanstalt fÃ ¼r alpenlÃ ¤ndische Milchwirtschaft, Rotholz, 1993). 77 % of the examined milk samples from hay-fed animals did not have taste problems. As regards milk samples from silage-fed animals (standard milk), only 29 % of the sampled milk was free from taste problems. There was also a significant difference between tests on milk from delivery lorry tanks. 94 % of the tests on silage-free haymilk had no taste problems. However, the proportion of silage-milk samples free from taste problems was only 45 %. A thesis study at the University of Vienna (by Schreiner, Seiz and Ginzinger, 2011) proved that haymilk has approximately double the content of omega-3 fatty acids and conjugated linoleic acids when compared to standard milk, on account of the feeding based on roughage and pasture associated with that form of milk. 3.8. Traditional character of the agricultural product or foodstuff Haymilk production and processing is as old as the tradition of dairy farming (dating back to around the 5th century BCE). In the Middle Ages, in the foothills of the Alps and the Tyrolean mountains, cheese was already being produced from haymilk on SchwaighÃ ¶fen (small-scale Alpine dairy farms). The word Schwaig comes from Middle High German and denotes a special form of settlement and, in particular, farming in the Alpine region. Schwaighof farms were often established as permanent settlements by land-owners and their cattle stock was primarily used for dairy farming (particularly for cheese production). They have existed in the Tyrol and Salzburg since the twelfth century. In the mountainous areas, haymilk was originally linked to the production of hard cheese from raw milk. As early as around 1900, laws (milk regulations) were already passed regarding silage-free milk suitable for the production of hard cheese. In Austria, such laws formed the basis of the Milchregulative (milk regulations) of the provinces of Vorarlberg, the Tyrol and Salzburg around 1950. In 1975 these Milchregulative were streamlined and defined as the prerequisites for milk suitable for the production of hard cheese by the Austrian dairy farming body (see: Bestimmungen Ã ¼ber die Ã bernahme von hartkÃ ¤setauglicher Milch (rules on milk suitable for producing hard cheese), Ã sterreichische Milchwirtschaft Heft 14, Beilage 6 Nr. 23c, 21.7.1975). The former dairy farming authority in Austria regulated certain production areas known as silage-free zones up until 1993, in order to preserve the raw material haymilk (also known as silage-free milk and milk suitable for the production of hard cheese) for cheese manufacturers reliant on raw milk. In 1995, the silage-free zone for haymilk was further protected by the Federal Ministry of Agriculture, Forestry, Water and Environment Management in its non-use of silage measure, contained in the special guidelines to promote an environmentally friendly, extensive form of agriculture that protects natural living space (the Austrian programme for environmentally friendly agriculture, known as Ã PUL). In alpine regions animals have always traditionally been fed according to the haymilk criteria. There are documents and certificates dating from 1544 charting alpine cheese production for the WildschÃ ¶nauer Holzalm alpine pasture in the Tyrol. Since the start of the 1980s, some haymilk farmers have also been farming according to organic/ecological criteria. 3.9. Minimum requirements and procedures to check the specific character  4. Authorities or bodies verifying compliance with the product specification 4.1. Name and address  4.2. Specific tasks of the authority or body  (1) OJ L 93, 31.3.2006, p. 1. Replaced by Regulation (EU) No 1151/2012.